Citation Nr: 1041661	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a 
right shoulder disability (right long thoracic nerve neuritis).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the New York, New 
York Regional Office (RO).  

The issues of entitlement to service connection for 
multiple sclerosis, entitlement to service connection for 
anxiety, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder have been 
raised by the record (see October 2010 statement from 
Veteran's authorized representative), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to determine the exact nature, or severity, of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  VA has the 
authority to schedule a compensation and pension examination when 
such is deemed necessary, and the Veteran has an obligation to 
report for that examination.

The Veteran was last afforded a VA examination for his service-
connected right shoulder disability in November 2004.  Almost six 
(6) years have passed since that examination, a November 2005 
treatment note states that the Veteran reported that his symptoms 
had worsened, and an October 2010 statement from the Veteran's 
representative contends that the 2004 examination findings do not 
accurately represent the degree of his current disability.  As 
such, an examination is warranted to determine the current 
severity of the right shoulder disability.  

Accordingly, the case is REMANDED for the following action:


1.	The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  Any VA records of treatment 
after March 2007 and any identified 
private records must then be obtained and 
associated with the claims folder.

2.	 
The RO/AMC must then schedule the Veteran 
for a VA examination at an appropriate 
location to determine the current 
severity of his service-connected right 
shoulder disability.  The following 
considerations will govern the 
examination:

a.	The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must 
reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file 
and conducting an interview with, 
and an examination of, the 
Veteran, the examiner must 
provide current findings as to 
the severity of the right long 
thoracic nerve neuritis.  These 
findings must specifically 
include shoulder range of motion 
measurements (and state whether 
motion is additionally limited by 
pain, weakness, and/or fatigue), 
description of any winged scapula 
deformity, and a determination as 
to whether or not the Veteran is 
unable to raise his arm above 
shoulder level.  

c.	Although the examiner must 
conduct a review of the claims 
folder, his or her attention is 
called to the following evidence 
of record:

(1)	The November 2005 VA 
examination report and range 
of motion measurements; 

(2)	A March 2007 VA treatment 
note showing right shoulder 
range of motion at 80 degrees 
of abduction and shoulder 
strength at 2/5.

d.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of pertinent 
evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state.

e.	All clinical findings must be 
reported in detail and correlated 
to a specific diagnosis and the 
report prepared must be typed.

3.	After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

4.	Thereafter, the RO/AMC must consider all 
of the evidence of record and 
readjudicate the Veteran's claim for an 
increased evaluation.  The RO/AMC must 
consider the propriety of a "staged" 
rating based on any changes in the degree 
of severity of the disability.  The 
Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



